Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11th, 2020 has been entered.
Amendments
This action is in response to amendments filed August 11th, 2020 in which Claims 1, 3, 6, 8, 10, 13, 15, 17, and 20 are amended.  No claims are cancelled nor added.  The amendments have been entered.  Claims 1-20 are currently pending.
Claim Interpretation
Claims 8-14 recite a computer readable storage medium, which is defined in the specification, [0068], so as not to encompass transitory signals per se.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 each recite the phrase the threshold value. There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the phrase will be interpreted as if it had read a threshold value.
The dependent claims are rejected for inheriting the indefiniteness of their parent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method, one of the four statutory categories of patentable subject matter.  However, Claim 1 further recites the steps of analyzing a social media post on a social media wall of a user of an Internet social media site to determine whether at least one or more [] factors applies to the social media post; calculating based on the analysis, a repudiation value for the social media post using [a] predictor function which are all steps capable of being performed in the human mind, or with pencil and paper, falling into the mental process grouping of abstract ideas.  Thus the claim recites an abstract idea.
The claim recites additional elements that do not integrate the abstract idea into a practical application:  receiving a [specified] prediction function is extra-solution activity of data gathering; using at least on computer device to perform the abstract idea cannot integrate the abstract idea into a practical application (see MPEP 2106.05(f)), protecting information of the user from a scammer is merely the intended result of the positively recited step of to add a scam warning message to content of the social media post – the protection does not recite any positive steps taken to accomplish the goal (see MPEP 2106.05(f)(1), “Whether the claim recites only the idea of a solution or outcome” re: the protection), where the adding a scam warning is extra-solution activity of merely displaying the results of the abstract idea.  Therefore, the claim is directed to an abstract idea. 
Further, none of the recited additional elements recite significantly more than the abstract idea itself, nor provide an inventive concept.  Receiving data and displaying the result of the data analysis are well-understood, routine, and conventional steps (MPEP 2106.05(d), “Receiving or transmitting data over a network”) and, as discussed above, the intended result of protecting information merely recites only the idea of an outcome, rather than any technological performance to accomplish the goal.  Finally, merely using a computer to perform the abstract idea cannot provide an inventive concept (MPEP 2106.05(f), “Apply it on a computer”).  Therefore, the claim is subject-matter ineligible.
Claim 2, dependent upon Claim 1, recites only additional elements that specify a particular technological environment in which to perform the abstract idea (the social media post is a social survey) and thus neither integrates the abstract idea into a practical application nor provide significantly more than the abstract idea itself.
Claim 3, dependent upon Claim 1, recites the additional steps of generating a regression model and generating the predictor function based on the regression model, which fall within the mathematical processes grouping of abstract ideas.  Claim 3 further recites the additional elements of collecting social media content using a sematic crawler, which is insignificant extra-solution activity that does not integrate the abstract idea into a practical application; and training the predictor function using machine learning, which cannot integrate the abstract idea into a practical application because it does not make use of nor apply the abstract idea to improve technology.  Further, collecting social media content using a semantic crawler is well-understood, routine and conventional, as evidenced by Daas, US PG Pub 2107/0220681, [0002], “In order to assist users in finding and processing information on the World Wide Web, a process known as web crawling has been developed to automate the browsing, grabbing, and sifting of information … Such data extraction from a web page is commonly called web scraping and may be beneficial for online price comparisons, centralized job postings on career websites, and analyzing market research, among other uses” which states that the additional element in common in the art.  Also, training the predictor function is merely using a computer or other machinery as a tool to determine the predictor function, and thus by MPEP 2106.05(f), also does not provide significantly more nor an inventive concept to the claim.
Claim 4, dependent upon Claim 3, recites only additional elements that specify a particular technological environment in which to perform the abstract idea (the data includes particular data) and thus neither integrates the abstract idea into a practical application nor provide significantly more than the abstract idea itself.
Claim 5, dependent upon Claim 4, only recites a further mental process step (identifying a red flag using natural language processing) but no additional elements which could integrate the abstract idea into a practical application or provide significantly more than the abstract idea itself.
Claim 6, dependent upon Claim 1, recites only the additional elements of displaying a scam image alert and notifying a company or person referenced in the social media post, which do not integrate the abstract idea into a practical application as they are insignificant extra-solution activity of display (MPEP 2106.05(g)).  Further, they are displaying the results are well-understood, routine, and conventional activities (MPEP 2106.05(d), transmitting data over a network) and thus cannot provide significantly more than the abstract idea.
Claim 7, dependent upon Claim 1, only recites the limitation of analyzing the social media post to determine whether any of the factors apply, which falls into the mental process grouping of abstract ideas, and does not recite any additional elements which could integrate the abstract idea into a practical application nor provide significantly more than the abstract idea itself.
	Claims 8-14 recite a computer program product stored on a computer readable storage medium and including program instructions to perform the computer-implemented methods of Claims 1-7, respectively.  As a computer readable storage medium including program instructions are generic computer components, which neither integrate a practical application of any abstract idea, nor represent an inventive concept nor significantly more than any abstract idea, Claims 8-14 are rejected for reasons set forth in the rejections of Claims 1-7, respectively, as patent subject-matter ineligible.  
	Similarly, Claims 15-20 recite a computer system comprising: a memory medium comprising program instructions; a bus coupled to the memory medium; and a processor for executing program instructions to perform the computer-implemented methods of Claims 1-6, respectively.  As all of these are generic computer components, which neither integrate a practical application of any abstract idea, nor represent an inventive concept nor significantly more than any abstract idea, Claims 15-20 are rejected for reasons set forth in the rejections of Claims 1-6, respectively, as patent subject-matter ineligible.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Benevenuto et al., “Detecting Spammers on Twitter,” in view of Burges, “A Tutorial on Support Vector Machines for Pattern Recognition.”
Regarding Claim 1, Benevenuto teaches a computer-implemented method (it is evident that Benevenuto et al. implemented their method on a computer, see title, “Twitter,” Abstract, “URLs,” pg. 5, 2nd column, 2nd paragraph, using “libSVM, an open source SVM package”) for repudiating social media content (Benevenuto, title, “Detecting Spammers on Twitter” & pg. 2, Fig. 1, marking a tweet as “SPAM” is repudiating), the method comprising:  receiving a predictor function, wherein the predictor function includes one or more factors (Benevenuto, pg. 7, 2nd column, last two paragraphs, “an approach to detect spam instead of the spammers.  We consider the following attributes for each tweet [list of factors used to predict/identify spam] … [using] the SVM classifier” where “SVM classifier” denotes a predictor function) … analyzing, by at least one computing device, a social media post on a social media wall of a user of an Internet social media site to determine whether at least one of the one or more factors applies to the social media post (Benevenuto, pg. 7, 2nd column, 2nd-to-last paragraph, “We consider the following attributes for each tweet: number of words from a list of spam words, number of hashtags per words, …” where a “tweet” is a social media post on a social wall and each of these factors/attributes are evaluated/analyzed for each tweet to feed into the predictor/SVM classifier) … protecting information of the user from a scammer on the Internet social media site (Benevenuto, pg. 2, Fig. 1, labeling a tweet as spam prevents a user from clicking on the URL and inadvertently sharing information with a scammer) by providing by the at least one computer device in response to a display of the social media post to the user, a repudiation of the social media post by transforming the display of the social media post to the user to add scam warning message to content of the social media post when [the post is identified as spam] (Benevenuto, pg. 2, Fig. 1, adding a red border is transforming and the word SPAM is a scam warning message).
Benevenuto is mostly silent regarding the workings of their SVM classifier/predictor function, and thus does not explicitly teach that each of the one or more factors of the predictor function includes a respective parameter, nor calculating based on the analysis, a repudiation value for the social media post using the predictor function, nor determining whether the repudiation value exceeds [a] threshold value.  However, Burges teaches details of using an SVM as a predictor function, including each of the above limitations (Burges, pg. 13, 2nd-to-last paragraph, “Once we have trained a Support Vector Machine, how can we use it?  We simply determine on which side of a decision boundary a test pattern                         
                            x
                        
                     lies … i.e. we take the class of                         
                            x
                        
                     to be                         
                            s
                            g
                            n
                            (
                            w
                            ∙
                            x
                            +
                            b
                            )
                        
                    ” where                         
                            x
                        
                     is a vector of the factors/attributes/features,                         
                            w
                        
                     is a vector of respective parameters, one for each factor, determining                         
                            w
                            ∙
                            x
                            +
                            b
                        
                     is calculating a repudiation value, and taking the sign of                         
                            w
                            ∙
                            x
                            +
                            b
                        
                     is determining when the repudiation value exceeds [a] threshold value of zero or not).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SVM of Benevenuto using the expressions of Burges.  The motivation to do so is that Benevenuto needs an SVM classifier, and Burges teaches expressions that allow the training and use of an SVM classifier.
Regarding Claim 7, the Benevenuto/Burges combination of Claim 1 teaches the computer-implemented method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  The Benevenuto/Burges combination has already been shown to teach wherein calculating a repudiation value includes analyzing the social media post to determine whether any of the factors apply to the social media post (Burges, pg. 13, 2nd-to-last paragraph, determining                         
                            w
                            ∙
                            x
                            +
                            b
                        
                     is calculating a repudiation value, which includes evaluating x for all of the features/factors of the social media post that is being analyzed, see Benevenuto, pg. 7, 2nd column, 2nd-to-last paragraph for attributes/factors of the tweets that are determined whether they apply).

Claims 8 and 14 recite a computer program product stored on a computer readable storage medium and including program instructions to perform the computer-implemented methods of Claims 1 and 7, respectively.  As a computer readable storage medium including program instructions is inherent in a computer-implemented method, Claims 8 and 14 are rejected for reasons set forth in the rejections of Claims 1 and 7, respectively.  Similarly, Claim 15 recites a computer system comprising: a memory medium comprising program instructions; a bus coupled to the memory medium; and a processor for executing program instructions to perform the computer-implemented method of Claim 1.  These components are again inherent in a computer to execute the method, and so Claim 15 is also rejected for reasons set forth in the rejection of Claim 1.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Benevenuto in view of Burges, and further in view of Clark, “Profiling, Tracking, and Monetizing: An Analysis of Internet and Online Social Network Concerns.”
Regarding Claim 2, the Benevenuto/Burges combination of Claim 1 teaches the computer implemented method of Claim 1.  The combination does not teach wherein the social media post is a social survey.  However, Clark teaches that social surveys  (survey scams) have become a serious problem because scammers see the opportunity to take advantage of the trust relationships built up among peer members of an online social network (OSN) (page 25 of 124, first full paragraph under 2.4 Survey scams heading).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the spam detection methods of the Benevenuto/Burges combination to detect spammy scammy social surveys, such as those described by Clark.  The motivation to do so is to prevent people from being scammed on social media (Clark teaches social survey scams are a source of revenue to scammers, page 26 of 124, top of page, Fig. 2.1, especially on large Online Social Networks page 25 of 124, second full paragraph, under 2.5 Survey scams).
Claim 9 recites a computer program product stored on a computer readable storage medium and including program instructions to perform the computer-implemented method of Claim 2.  As a computer readable storage medium including program instructions is inherent in a computer-implemented method, Claim 9 is rejected for reasons set forth in the rejection of Claim 2.  Similarly, Claim 16 recites a computer system comprising: a memory medium comprising program instructions; a bus coupled to the memory medium; and a processor for executing program instructions to perform the computer-implemented method of Claim 2.  These components are again inherent in a computer to execute the method, and so Claim 16 is also rejected for reasons set forth in the rejection of Claim 2.

Claims 3-5, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Benevenuto in view of Burges, and further in view of Smith, US PG Pub 2016/0191548 and Lumezanu, “Observing Common Spam in Tweets and Email.”
Regarding Claim 3, the Benevenuto/Burges combination of Claim 1 teaches the computer-implemented method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Benevenuto further teaches collecting social media content located at a plurality of sites … using a semantic crawler that … gathers prior social media scam data related to known fraudulent social media posts … wherein the prior social media scam data includes data related to a set of prior social media scam posts (Benevenuto, pg. 2, 2nd column, last paragraph, “Crawling twitter” to obtain a collection of tweets & pg. 3, 1st column, last two paragraphs, “manually label as spammers and non-spammers based on their tweets”).  The Benevenuto/Burges combination of using an SVM as the spam classifier, further teaches generating, based on an analysis of the prior social media scam data, a regression model (Burges, pg. 13, 2nd-to-last paragraph,                          
                            w
                            ∙
                            x
                            +
                            b
                        
                     is a regression model that was trained/generated by learning the parameters                         
                            w
                        
                     and                         
                            b
                        
                     based on the features of the prior labeled data, see pp. 8 and 13-14 for details of training, esp. Eq(46) ) and training the predictor function using machine learning based on an accuracy of the predictions of the predictor function (Burges, pg. 14, 1st paragraph, the objective function includes a cost for errors to be minimized in the training, “assigning a higher penalty to errors”).
The Benevenuto/Burges combination has been shown to teach a semantic crawler that gathers prior social media scam data, but does not teach a crawler that periodically gathers prior social media data.  Smith, however teaches this limitation (Smith, [0069], “the system may engage in random or routine web crawling … repeating the process”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to, instead of gathering prior data once, to gather it periodically.  The motivation to do so is to obtain the most updated training data.
Further, the Benevenuto/Burges/Smith combination does not teach to gather information from sites corresponding to different Internet social media platforms – Benevenuto only gathers training data from tweets.  However, Lumezanu teaches that spam data can be cross-platform (Lumezanu, pg. 461, Abstract “many spammers now use multiple content-sharing platforms … spam data from Yahoo’s web-based email service and from Twitter”).  It would have been obvious to one of ordinary skill in the art to thus use spam data gathered from multiple platforms in order to train a spam detection model.  The motivation to do so is to gain more training data.
	Regarding Claim 4, the Benevenuto/Burges/Smith/Lumezanu combination of Claim 3 teaches the computer-implemented method of Claim 3 (and thus the rejection of Claim 3 is incorporated).   Benevenuto further teaches wherein the data related to a prior social media scam post among the set of prior social media spam posts includes: a content (Benevenuto, pg. 7, 2nd column, 2nd-to-last paragraph, “number of words”), metadata (Benevenuto, pg. 7, 2nd column, 2nd-to-last paragraph, “number of hashtags per words” is a kind of metadata), interactions (Benevenuto, pg. 7, 2nd column, 2nd-to-last paragraph, “number of times the tweet has been replied”), and one or more red flags associated with the set of prior social media scam posts (Benevenuto, pg. 3, 2nd column, 2nd-to-last paragraph, “number of words from a list of spam words”).
	Regarding Claim 5, the Benevenuto/Burges/Smith/Lumezanu combination of Claim 4 teaches the computer-implemented method of Claim 3 (and thus the rejection of Claim 4 is incorporated).   Benevenuto further teaches wherein the one or more red flags are identified using … natural language … processing techniques (Benevenuto, pg. 3, 2nd column, 2nd-to-last paragraph, counting a “number of words from a list of spam words” is a natural language processing technique).
Claims 10-12 recite a computer program product stored on a computer readable storage medium and including program instructions to perform the computer-implemented methods of Claims 3-5, respectively.  As a computer readable storage medium including program instructions is inherent in a computer-implemented method, Claims 10-12 are rejected for reasons set forth in the rejections of Claims 3-5, respectively.  Similarly, Claims 17-19 recite a computer system comprising: a memory medium comprising program instructions; a bus coupled to the memory medium; and a processor for executing program instructions to perform the computer-implemented methods of Claim 3-5, respectively.  These components are again inherent in a computer to execute the methods, and so Claims 17-19 is also rejected for reasons set forth in the rejections of Claim 3-5.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benevenuto in view of Burges, and further in view of Yalunin, US PG Pub 2017/0264673.
Regarding Claim 6, the Benevenuto/Burges combination of Claim 1 teaches the computer-implemented method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Benevenuto further teaches displaying a scam image alert (Benevenuto, pg. 2, Fig. 1, adding the red stop sign image is displaying a scam image alert).  
Benevenuto does not teach notifying a company or person referenced in the social media post.  However, Yalunin teaches notifying a company or person referenced in [a] social media post (Yalunin, [0046], “sending a notification indicating a potential spam distribution to users invited to join shared access to the digital object” where “invited to join” denotes referenced in and “digital object”, in the context of a combination with Benevenuto/Burges, denotes social media post, see [0010], “to upload copies of a spam digital object into the cloud storage system” with a [0017] “public link”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to notify users invited to share in a scam social media post that it is indeed scam, i.e. integrating the notification feature of Yalunin into the Benevenuto/Burges combination of detecting and repudiating spam social media content.  The motivation to do so is that this is one of “Many spam preventative actions for preventing or blocking spam attacks … [that] are known, and any of such suitable spam preventive actions are intended to be included” (Yalunin, [0118]) i.e. that notifying invited users is one method of decreasing the effects of harmful spam content.
Claim 13 recites a computer program product stored on a computer readable storage medium and including program instructions to perform the computer-implemented method of Claim 6.  As a computer readable storage medium including program instructions is inherent in a computer-implemented method, Claim 13 is rejected for reasons set forth in the rejection of Claim 6.  Similarly, Claim 20 recites a computer system comprising: a memory medium comprising program instructions; a bus coupled to the memory medium; and a processor for executing program instructions to perform the computer-implemented method of Claim 6.  These components are again inherent in a computer to execute the method, and so Claim 20 is also rejected for reasons set forth in the rejection of Claim 6.
Response to Arguments
Applicant’s argument filed August 11th, 2020 have been fully considered, but are not fully persuasive.
Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of the previous office action have been fully considered, and due to claim amendments, are persuasive.  However, additional 35 U.S.C. 112(b) rejections have been made in the current office action.
Applicant’s argument regarding the 35 U.S.C. 101 rejections have been fully considered, but are unpersuasive.  Applicant argues that certain recited limitations cannot be performed in the human mind (Response, pg. 12) but does not specify which limitations they may be.  Further, merely claiming that the processes are performed by a computer does not mean that the steps are not steps in a mental process, see MPEP 2106.04(a)(III) “Mental Processes”.
Applicant further argues that “the repudiating of the social media post protects information of a user from a scammer” (Response, pg. 13, first paragraph) but, as recited in the claims, this limitation is only an intended result of the positively recited claim language, not any application of the abstract idea to improve technology (e.g. a practical application) – there is no actual step being performed other than the limitations identified as mental processes and as insignificant extra-solution activity.  Applicant also argues that “training” is recited, which is eligible subject matter.  However, while training a machine learning model is not a mental process, the training recited in the claims is 1) at a high level of generality and 2) does not make use of or apply any of the identified abstract idea steps in order to improve technology.  Training a machine learning model to perform a function, then using it to do that function, is merely using a computer or other machinery as a tool to perform the mental process (MPEP 2106.05(f)) which does not provide an inventive concept.
Applicant further argues that some limitations, in combination, “is not a well-understood, routine, and conventional activity” (Response, bottom of pg. 13-top of pg. 14).  However, the applicant cites steps of the abstract idea itself.  Additional elements which have been identified as insignificant extra-solution activity need to be re-evaluated under the “well-understood, routine, and conventional activity” analysis (see MPEP 2106.05(II), “Re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity”) not limitations of the judicial exception itself.  
Applicant’s arguments regarding the 35 U.S.C. 103 rejections of the claims have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104. The examiner can normally be reached Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M SMITH/Primary Examiner, Art Unit 2122